         Case 2:19-cv-01231-JAM-DB Document 1 Filed 07/03/19 Page 1 of 11


 1   Jonathan A. Stieglitz, Esq.
 2   (SBN 278028)
     THE LAW OFFICES OF
 3   JONATHAN A. STIEGLITZ
 4   11845 W. Olympic Blvd., Ste. 800
     Los Angeles, California 90064
 5   Tel: (323) 979-2063
 6   Fax: (323) 488-6748
     Email: jonathan.a.stieglitz@gmail.com
 7
 8   Chris R. Miltenberger (TX Bar # 14171200)
 9   chris@crmlawpractice.com
     Law Office of Chris R. Miltenberger, PLLC
10   1360 N. White Chapel, Suite 200
11   Southlake, Texas 76092
     Phone: (817) 416-5060
12
     Fax: (817) 416-5062
13   Pro Hac Vice Admission Forthcoming
14
     Attorneys for Plaintiff
15
16                                     UNITED STATES DISTRICT COURT
17                                      Eastern DISTRICT OF CALIFORNIA

18                                           Sacramento Division
19
20   Greg Dutka                                        Case No. _________________
                            Plaintiff
21                                                     CIVIL ACTION
22   Ocwen Loan Servicing, LLC                         Plaintiff Greg Dutka’s
23                                                     Original Complaint
                                                       and Jury Demand
24                        Defendant

25
                1.        Greg Dutka (“Plaintiff”) brings this action to enforce the
26
         consumer-privacy provisions of the Telephone Consumer Protection Act
27
         (“TCPA”), a federal statute enacted in 1991 in response to widespread
28


     _
      Plaintiff’s Original Complaint                Page |1
     Case 2:19-cv-01231-JAM-DB Document 1 Filed 07/03/19 Page 2 of 11


 1   public outrage about the proliferation of intrusive, nuisance telemarketing
 2   practices. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012).
 3          2.     Plaintiff was notified by the MDL class action administrator in
 4   Snyder, et al., v. Ocwen Loan Servicing, LLC, No. 1:14-cv-08461 (N.D. Ill.)
 5   (the “Ocwen TCPA Class Action”) that he was identified as an individual
 6   who Defendant’s records indicate was called on his cell phone by Defendant.
 7   The parties in the Ocwen TCPA Class Action entered into a court-approved
 8   settlement agreement. Plaintiff opted-out of that settlement agreement.
 9          3.     Plaintiff now brings his individual action to recover on an
10   individual basis.
11          4.     “Voluminous consumer complaints about abuses of telephone
12   technology – for example, computerized calls dispatched to private homes –
13   prompted Congress to pass the TCPA.” Id. at 744. In enacting the TCPA,
14   Congress intended to give consumers a choice as to how creditors and
15   telemarketers may call them. Thus, and as applicable here, Section
16   227(b)(1)(A)(iii) of the TCPA specifically prohibits the making of “any call
17   (other than a call made for emergency purposes or made with the prior
18   express consent of the called party) using any automatic telephone dialing
19   system or an artificial or prerecorded voice … to any telephone number
20   assigned to a … cellular telephone service[.]”
21          5.     The TCPA prohibits calls to a cell phone made with an auto
22   dialer or with a prerecorded voice unless prior express consent is given.
23   Plaintiff never so consented.
24           6.    Ocwen Loan Servicing, LLC (“Defendant”) called Plaintiff’s
25    cell phone using an auto dialer and/or a pre-recorded voice. Because
26    Plaintiff has not given his consent to receive calls from Defendant, those
27    calls violated the TCPA.
28
     ______________________________________________________________________________________
                                        Original Complaint
                                             Page | 2
     Case 2:19-cv-01231-JAM-DB Document 1 Filed 07/03/19 Page 3 of 11


 1          7.     This is the exact scenario Congress attempted to prevent in
 2   enacting the TCPA. Plaintiffs now seek this Court's intervention and help in
 3   attempting to prohibit this unlawful conduct.
 4
 5                                       PARTIES
 6          8.     Plaintiff is a resident of Elk Grove, California and lives in this
 7   District. He received calls in this District.
 8          9.     Defendant is a debt collector who services mortgage loans.
 9   Defendant regularly conducts business in California.
10
11                            JURISDICTION & VENUE
12          10.    The Court has federal question subject matter jurisdiction over
13   these TCPA claims. Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740
14   (2012).
15          11.    Venue is proper before this Court under 28 U.S.C. § 1391(b)(1)
16   and (2). Venue is proper in this District because some of the acts subject to
17   this action were taken by Defendant in this District. Defendant is deemed to
18   reside in any judicial district in which it is subject to personal jurisdiction at
19   the time the action is commenced and Defendant’s contacts with this
20   District are sufficient to subject it to personal jurisdiction.
21
22                             ARTICLE III STANDING
23          12.    Plaintiff has Article III standing for his claim under the TCPA.
24   Spokeo, Inc., v. Thomas Robins, 136 S. Ct. 1540 (2016).
25          13.    Defendant’s phone calls harmed Plaintiff by causing the very
26   harm that Congress sought to prevent—a “nuisance and invasion of
27   privacy.”
28
     ______________________________________________________________________________________
                                        Original Complaint
                                             Page | 3
     Case 2:19-cv-01231-JAM-DB Document 1 Filed 07/03/19 Page 4 of 11


 1            14.   Plaintiff was harmed by Defendant’s actions of calling his cell
 2   phone in the following manners:
 3                  a. Plaintiff’s privacy was invaded by Defendant;
 4                  b. Plaintiff was harassed and abused by Defendant’s telephone
 5   calls;
 6                  c. Defendant’s calls were a nuisance to Plaintiff;
 7                  d. Plaintiff’s phone was unavailable for other use while
 8   processing the illegal calls from Defendant;
 9                  e. Defendant illegally seized Plaintiff’s telephone line while it
10   made illegal calls to Plaintiff’s telephone;
11                  f. Plaintiff’s telephone line was occupied by multiple
12   unauthorized calls from Defendant;
13                  g. Defendant’s seizure of Plaintiff’s telephone line was
14   intrusive; and
15                  h. Plaintiff was inconvenienced by Defendant’s calls, by among
16   other things, hearing his phone ring and having to check the calling party
17            15.   Because all standing requirements of Article III of the U.S.
18   Constitution have been met, Plaintiff has standing to sue Defendant on the
19   stated claims.
20
21                     The Telephone Consumer Protection Act
22            16.   Advances in telecommunications technology have provided
23   benefits to American society. But those benefits are not cost-free; new
24   technologies bring with them new ways to intrude upon individual privacy
25   and waste the time and money of consumers. The 1980s and 90s brought an
26   explosion of abuses of telephone and facsimile technology, including the use
27   of auto-dialers to clog telephone lines with unwanted calls, “robocalls” with
28   unsolicited or unwanted, prerecorded messages, and “junk faxes” that
     ______________________________________________________________________________________
                                        Original Complaint
                                             Page | 4
     Case 2:19-cv-01231-JAM-DB Document 1 Filed 07/03/19 Page 5 of 11


 1   consume the recipients’ paper and ink and interfere with the transmission of
 2   legitimate messages.
 3          17.    In 1991, Congress enacted the TCPA to regulate the explosive
 4   growth of the telemarketing industry. In so doing, Congress recognized that
 5   “[u]nrestricted telemarketing . . . can be an intrusive invasion of privacy [.]”
 6   Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, § 2(5)
 7   (1991) (codified at 47 U.S.C. § 227).
 8          18.    Through the TCPA, Congress outlawed telemarketing via
 9   unsolicited automated or pre-recorded telephone calls (“robocalls”),
10   finding:
11          [R]esidential telephone subscribers consider automated or
12          prerecorded telephone calls, regardless of the content or the
13          initiator of the message, to be a nuisance and an invasion of
14          privacy.
15                                           ....
16          Banning such automated or prerecorded telephone calls to the
17          home, except when the receiving party consents to receiving the
18          call[,] . . . is the only effective means of protecting telephone
19          consumers from this nuisance and privacy invasion.
20
21   Id. § 2(10) and (12); See also Mims, 132 S. Ct. at 745.
22          19.    The TCPA regulates, among other things, the use of automated
23   telephone equipment, or “auto-dialers.” Specifically, the plain language of
24   section 227(b)(1)(A)(iii) prohibits the use of auto-dialers to make any call to
25   a wireless number in the absence of an emergency or the prior express
26   consent of the called party.
27          20.    According to findings by the FCC, the agency Congress vested
28   with authority to issue regulations implementing the TCPA, such calls are
     ______________________________________________________________________________________
                                        Original Complaint
                                             Page | 5
     Case 2:19-cv-01231-JAM-DB Document 1 Filed 07/03/19 Page 6 of 11


 1   prohibited because, as Congress found, automated or prerecorded telephone
 2   calls are a greater nuisance and invasion of privacy than live solicitation calls,
 3   and such calls can be costly and inconvenient. The FCC also recognized that
 4   wireless customers are charged for incoming calls whether they pay in
 5   advance or after the minutes are used. See Rules and Regulations Implementing
 6   the Telephone Consumer Protection Act of 1991, CG Docket No. 02-278, Report
 7   and Order, 18 FCC Rcd 14014 (2003).
 8          21.    On January 4, 2008, the FCC released a Declaratory Ruling
 9   wherein it confirmed that autodialed and prerecorded message calls to a
10   wireless number by a creditor (or on behalf of a creditor) are permitted only
11   if the calls are made with the “prior express consent” of the called party. See
12   In the Matter of Rules and Regulations Implementing the Telephone Consumer
13   Protection Act of 1991 (“FCC Declaratory Ruling”), 23 F.C.C.R. 559, 23 FCC
14   Rcd. 559, 43 Communications Reg. (P&F) 877, 2008 WL 65485 (F.C.C.)
15   (2008).
16          22.    The FCC “emphasize[d] that prior express consent is deemed
17   to be granted only if the wireless number was provided by the consumer to
18   the creditor, and that such number was provided during the transaction that
19   resulted in the debt owed.” See FCC Declaratory Ruling, 23 F.C.C.R. at 564-
20   65.
21          23.    In the same Declaratory Ruling, the FCC emphasized that both
22   the creditors and third-party debt collector may be held liable under the
23   TCPA for debt collection calls. (“A creditor on whose behalf an autodialed
24   or prerecorded message call is made to a wireless number bears the
25   responsibility for any violation of the Commission’s rules. Calls placed by a
26   third party collector on behalf of that creditor are treated as if the creditor
27   itself placed the call... A third party collector may also be liable for a violation
28   of the Commission’s rules.”)
     ______________________________________________________________________________________
                                        Original Complaint
                                             Page | 6
     Case 2:19-cv-01231-JAM-DB Document 1 Filed 07/03/19 Page 7 of 11


 1                                   Factual Allegations
 2       24.      Defendant’s business is the collection of accounts receivables from
 3   consumers. Defendant uses a predictive dialer to make telephone calls to
 4   cellular telephone numbers, often without the prior express consent of the
 5   persons using those cellular telephone numbers. This practice violates the
 6   TCPA.
 7       25.      Defendant called Plaintiff on a repeated basis after October 27,
 8   2010. Calls were made to Plaintiff’s cell numbers 916-627-5961. The
 9   purpose for these calls was debt collection.
10        26.      Defendant’s records should show when Plaintiff was called by
11   Defendant.
12        27.      Defendant placed automated calls to Plaintiff’s cell phone using an
13   automatic telephone dialing system (“ATDS”) “which has the capacity to store or
14   produce telephone numbers to be called, using a random or sequential number
15   generator; and to dial such numbers as specified by 47 U.S.C. § 227(a)(1).”
16        28.      Defendant placed calls using predictive dialers (“Predictive Dialers”).
17   The Predictive Dialers constitute an automatic telephone dialing system; they are
18   capable of storing or producing telephone numbers to be called using a random or
19   sequential number generator, and dialing such telephone numbers. Marks v.
20   Crunch San Diego, LLC, 904 F.3d 1041 (9th Cir. 2018)(automatic dialing from a
21   stored list of telephone numbers is an ATDS). Further, no human manually
22   entered Plaintiff’s cellular telephone numbers at issue when Defendant made the
23   calls. Rather, the Predictive Dialer electronically dialed Plaintiff’s cellular
24   telephone in an automated fashion. The Predictive Dialers otherwise constitute an
25   “automatic telephone dialing system” under the meaning of 47 U.S.C. §
26   227(a)(1).
27        29.      When the calls connected, there was silence followed by an audible
28   click from the receiver. After a significant pause, a live agent would come on the
     ______________________________________________________________________________________
                                        Original Complaint
                                             Page | 7
       Case 2:19-cv-01231-JAM-DB Document 1 Filed 07/03/19 Page 8 of 11


 1    line. As such, the calls at issue were made using an automatic telephone dialing
 2    system, equipment having the capacity to dial Plaintiff’s numbers without human
 3    intervention.
 4            30.      The facts in the preceding paragraph indicate the calls were placed
 5   through an “automatic telephone dialing system” as defined in 47 U.S.C. §
 6   227(a)(1).
 7            31.      On some of the calls to Plaintiff Defendant left a message consisting of
 8   a prerecorded voice. Plaintiff listened to the message and recognized that it was not
 9   a live person leaving the message but an automated voice recording.
10            32.      The facts in the preceding paragraph indicate some calls were placed
11   using an “artificial or prerecorded voice.”
12            33.      None of the calls at issue were placed by Defendant to Plaintiff’s
13   cellular telephones were for "emergency purposes" as specified by the TCPA, 47
14   U.S.C. §227 (b)(1)(A).
15            34.      Plaintiff is the subscriber on the account for his cellular telephones and
16   is charged for calls made to his cellular telephones via a monthly charge.
17            35.      Plaintiff has not provided Defendant with his cellular telephone number
18   or permission to call his cellular telephone. In any event Plaintiff expressly revoked
19   any consent that may have been given by telling Defendant’s call center agents not
20   to call him.
21            36.      The calls at issue in this lawsuit occurred within the applicable statute
22   of limitations as tolled by the doctrine set forth in American Pipe & Construction. Co.
23   v. Utah, 414 U.S. 538, 554, 94 S.Ct. 756, 38 L.Ed.2d 713 (1974). The calls were made
24   on or after October 27, 2010. Plaintiffs seek recovery for each of these calls.
25            37.      As a result of aforementioned tenacious collection efforts, Plaintiff was
26   affected, both personally and individually, as he experienced an invasion of privacy,
27   stress, anxiety, nervousness, hypertension, instability, worry, embarrassment,
28   intimidation, and indignation.


      Plaintiff’s Original Complaint               Page |-8-
       Case 2:19-cv-01231-JAM-DB Document 1 Filed 07/03/19 Page 9 of 11


 1                                            Legal Claims
 2
 3   Count 1: Violation of the TCPA: Plaintiff brings a cause of action in his
 4   individual behalf for violations of the TCPA’s provisions prohibiting auto-
 5   dialed and prerecorded message calls to cell phones
 6
 7            38.      Plaintiff incorporates the allegations from all of the previous paragraphs
 8   as if fully set forth herein.
 9            39.      Defendant placed non-emergency telephone calls to Plaintiff’s cellular
10   telephone number using an automatic telephone dialing system and/or prerecorded
11   or artificial voice without Plaintiff’s prior express consent in violation 47 U.S.C.
12   §227(b)(1)(A)(iii).
13            40.      Plaintiff is informed, believes and alleges that Defendant’s violations of
14   the TCPA described above were done willfully and knowingly.
15            41.      The willful and knowing nature of Defendant’s conduct is exhibited in
16   part by the following facts:
17                     a. Defendant is a large entity with access to legal advice through its
18   own regulatory department and outside employment counsel, and there is no
19   contemporaneous evidence that it determined that its conduct was lawful;
20                     b. Defendant knew or had reason to know that its conduct was
21   inconsistent with published FCC guidance interpreting the TCPA and the plain
22   language of the statute;
23                     c. Defendant knew that the Plaintiff had not consented to calls to
24   his/her cell phone as in many cases Defendant only received Plaintiff’s cell phone
25   from skip-tracing;
26                     d. Defendant knew that permission was required before Defendant
27   could call any of the respective Plaintiff’s cell phone using an auto-dialer or a
28   prerecorded voice; and


      Plaintiff’s Original Complaint               Page |-9-
      Case 2:19-cv-01231-JAM-DB Document 1 Filed 07/03/19 Page 10 of 11


 1                     e. Defendant was aware of the requirements of the TCPA, but choose
 2   to not to comply with those requirements in order to reduce its labor costs and
 3   increase its profits.
 4            42.      Plaintiff is entitled to damages of $1,500 per violation pursuant to 47
 5   U.S.C. §227(b)(3) because the violations were willful and knowing violations of the
 6   TCPA.
 7            43.      In the alternative Plaintiff is entitled to $500 per violation if the
 8   violations were not willful and knowing violations.
 9
10
                                               Relief Sought
11
              44.      Plaintiff requests the following relief:
12
                       a. That Defendant be found liable under the TCPA and Plaintiff be
13
     awarded statutory damages of $500 for each negligent violation of the TCPA, and
14
     $1,500 for each willful/knowing violation of the TCPA;
15
                       b. Plaintiff be granted other relief as is just and equitable under the
16
     circumstances.
17
              Plaintiff requests a jury trial as to all claims of the complaint so triable.
18
19
      Dated July 5, 2019                                /s/ Jonathan A. Stieglitz
20                                                      Jonathan A. Stieglitz, Esq.
21                                                      (SBN 278028)
22                                                      THE LAW OFFICES OF
                                                        JONATHAN A. STIEGLITZ
23                                                      11845 W. Olympic Blvd., Ste. 800
24                                                      Los Angeles, California 90064
25                                                      Tel: (323) 979-2063
                                                        Fax: (323) 488-6748
26                                                      Email: jonathan.a.stieglitz@gmail.com
27
                                                        Chris R. Miltenberger
28
                                                        (TX Bar # 14171200)


      Plaintiff’s Original Complaint                P a g e | - 10 -
     Case 2:19-cv-01231-JAM-DB Document 1 Filed 07/03/19 Page 11 of 11


 1                                          chris@crmlawpractice.com
 2                                          Law Office of Chris R. Miltenberger,
                                            PLLC
 3                                          1360 N. White Chapel, Suite 200
 4                                          Southlake, Texas 76092
 5                                          Phone: (817) 416-5060
                                            Fax: (817) 416-5062
 6                                          Pro Hac Vice Admission Forthcoming
 7
                                            Attorneys for Plaintiff
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Plaintiff’s Original Complaint     P a g e | - 11 -
